DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 09/19/2022.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 9, and 17 is/are independent claim(s).
Claim(s) 1, 8-9, and 16-17 is/are rejected.
Claim(s) 2-7, and 10-15, and 18-20 is/are objected to.
This action has been made FINAL.

Response to Arguments
Applicant's arguments filed on 09/19/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20090168793_A1_Fox in view of US_20130223335_A1_Kwag and US_20190149629_A1_Wetterwald.
Regarding claim 1,  Fox discloses a scheduling method, wherein the method comprises: determining, by an processor, a type of a to-be-sent data packet, and putting, by the processor, the to-be-sent data packet into a quality of service (QoS) data flow corresponding to the type of the to-be-sent data packet, wherein the type of the to-be-sent data packet is a guaranteed bit rate (GBR) type or a non-guaranteed bit rate (non-GBR) type (Fox paragraph 48, “Data of each of the types are stored in a separate queue (QoS flow or logical channel). Each queue may be allocated a "guaranteed" bit rate ( GBR) and a "non-guaranteed" bit rate ( non-GBR)…”); and    scheduling, by the processor, a to-be-sent data packet in a QoS data flow corresponding to the GBR type to send the to-be-sent data packet to a modem in a terminal in which the processor is located, and after determining that a data transmission rate requirement of the GBR type is met, scheduling, by the processor, a to-be-sent data packet in a QoS data flow corresponding to the non-GBR type to send the to-be-sent data packet to the modem (Fox paragraphs 14, 48, figure 2, and figure 3, the mobile terminal will transmit data at non-GBR from queues after data at GBR from all queues have been transmitted. It is well-known in the art that a mobile terminal will include at least one processor and modem to perform the basic functions).
Fox does not explicitly disclose that the processor in the terminal can be an application processor which communicating data packet to the modem in the terminal for transmission, and the application processor is located outside of the modem, and determining the type of the data packet based on a quality of service (QoS) data flow identifier (QFI).
 Kwag discloses the processor in the terminal can be an application processor which communicating data packet to the modem in the terminal for transmission, and the application processor is located outside of the modem (Kwag paragraphs 51, “…a data packet that is generated in the application processor of the multi-mode terminal 1 may be transferred to the modem processor to be transmitted to the network side…”, and paragraph 45), and the application processor is located outside of the modem (Kwag paragraphs 45, 50-51, the application processor and the communication modem are two different modules in the multi-mode terminal), but does not disclose determining the type of the data packet based on a quality of service (QoS) data flow identifier (QFI).
Wetterwald discloses determining the type of the data packet based on a quality of service (QoS) data flow identifier (QFI) (Wetterwald paragraph “…the computing device 12 in operation 70 can store (into its associated mass storage device 14) any one or more of the received data packets 16 in a corresponding transmit buffer according to flow identifier, where each flow identifier can have a corresponding transmit buffer in the mass storage device 14…”. The flow identifier is corresponding to the claimed “QFI”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kwag’s the processor in the terminal can be an application processor which communicating data packet to the modem for transmission, and Wetterwald’s the computing device determining and storing the type of the received data packets in a corresponding transmit buffer according to flow identifier in Fox’s system to perform the basic data transmission, and to store the received packets in the proper buffer efficiently. This method for improving the system of Fox was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kwag and Wetterwald. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fox, Kwag and Wetterwald to obtain the invention as specified in claim 1.

Regarding claim 8, Fox, Kwag and Wetterwald disclose the method according to claim 1, wherein the scheduling, by the application processor, a to-be-sent data packet in a QoS data flow corresponding to the GBR type comprises: scheduling, by the application processor based on priorities of a plurality of QoS data flows corresponding to the GBR type, to-be-sent data packets in the plurality of QoS data flows corresponding to the GBR type (Fox figure 3, steps C-H); and the scheduling, by the application processor, a to-be-sent data packet in a QoS data flow corresponding to the non-GBR type comprises: scheduling, by the application processor based on priorities of a plurality of QoS data flows corresponding to the non-GBR type, to-be-sent data packets in the plurality of QoS data flows corresponding to the non-GBR type (Fox figure 3, steps I-M).
Regarding claim 9, Fox, Kwag and Wetterwald disclose the limitations as set forth in claim 1. 
Regarding claim 16, Fox, Kwag and Wetterwald disclose the limitations as set forth in claim 8. 
Regarding claim 17, Fox, Kwag and Wetterwald disclose the limitations as set forth in claim 1. 

Allowable Subject Matter
Claims 2-7, and 10-15, and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471